Electronically Filed
                                                           Supreme Court
                                                           SCWC-12-0000139
                                                           10-JUN-2015
                                                           08:49 AM



                             SCWC-12-0000139

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                             STATE OF HAWAI#I,
                      Respondent/Plaintiff-Appellee,

                                   vs.

                               AARON SUSA,
                     Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
         (CAAP-12-0000139; CR. NOS. 05-1-0144 & 09-1-1605)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, JJ., and Circuit
         Judge Kuriyama, in place of Pollack, J., recused)

          Petitioner/Defendant-Appellant Aaron Susa’s Application
for Writ of Certiorari filed on April 27, 2015, is hereby rejected.

          DATED:    Honolulu, Hawai#i, June 10, 2015.

Lila Barbara Kanae                /s/ Mark E. Recktenwald
for petitioner
                                  /s/ Paula A. Nakayama
Sonya P. McCullen
for respondent
                                  /s/ Sabrina S. McKenna

                                  /s/ Michael D. Wilson

                                  /s/ Christine E. Kuriyama